     Case 3:20-cv-01369-TWR-JLB Document 25 Filed 11/04/20 PageID.434 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    IN RE STEWART NEIL MAYER,                        Case No.: 20-CV-1369 TWR (JLB)
                                        Debtor,        Bankruptcy Case No. 17-05922-LA7
12
                                                       Adv. Proc. No. 18-90015-LA
13
                                                       ORDER GRANTING JOINT
14
      ROBERT J. HARRINGTON,                            MOTION TO HOLD ADVERSARY
15                                                     PROCEEDING IN ABEYANCE
                                      Appellant,
                                                       PENDING APPEAL
16
      v.
17                                                     (ECF No. 23)
      STEWART NEIL MAYER,
18
                                      Appellee.
19
20         Presently before the Court is the Parties’ Joint Motion to Hold Adversary Proceeding
21   in Abeyance Pending Appeal (“Joint Mot.,” ECF No. 23). Good cause appearing, the Court
22   GRANTS the Joint Motion. Accordingly, the adversary proceeding that is pending in the
23   Bankruptcy Court as Robert J. Harrington v. Stewart Neil Mayer, Adversary No.
24   18-90015-LA (Bankr. S.D. Cal.) (the “Adversary Proceeding”), is HELD IN
25   ABEYANCE until final resolution of the last of: (1) the Notice of Appeal filed in the core
26   proceeding, captioned In re Stewart Neil Mayer, No. 17-05922-LA7 (Bankr. S.D. Cal.) (the
27   “Core Proceeding”) (Core ECF No. 315); (2) Robert J. Harrington’s Motion for Leave to
28
                                                   1
                                                                                20-CV-1369 TWR (JLB)
                                                                      Bankruptcy Case No. 17-05922-LA7
                                                                            Adv. Proc. No. 18-90015-LA
     Case 3:20-cv-01369-TWR-JLB Document 25 Filed 11/04/20 PageID.435 Page 2 of 2



 1   Appeal filed in the Core Proceeding (Core ECF No. 330); (3) Plaintiff’s Motion for Leave
 2   to Appeal (Adv. ECF No. 131) and the Amended Notice of Appeal (Adv. ECF No. 136)
 3   filed in the Adversary Proceeding; or (4) any appeal permitted pursuant to either or both
 4   motions, at which point the abeyance SHALL AUTOMATICALLY TERMINATE.
 5         IT IS SO ORDERED.
 6
 7   Dated: November 4, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                             20-CV-1369 TWR (JLB)
                                                                   Bankruptcy Case No. 17-05922-LA7
                                                                         Adv. Proc. No. 18-90015-LA
